J-A22006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: CHANGE OF NAME OF J.C.A.               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
    APPEAL OF: B.A.
                                                       No. 525 EDA 2018


                     Appeal from the Order January 16, 2018
                 In the Court of Common Pleas of Bucks County
                       Civil Division at No(s): 2017-05546


BEFORE: BENDER, P.J.E., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED DECEMBER 3, 2018

        B.A. (Father) appeals from the January 16, 2018 order that granted the

petition filed by V.N. (Mother) for change of name of the parties’ son, J.C.A.,

(Child) (born in May of 2015) from Father’s surname to Mother’s surname.

We affirm.

        The trial court set forth the following factual circumstances of this

matter, stating:

               Appellant [Father] is the acknowledged father of [C]hild who
        is now almost three (3) years old but [Father] separated himself
        from [Mother] and [C]hild within eight (8) days of birth, and has
        never resided with [Mother] and [C]hild as a nuclear family since
        that time. [C]hild’s surname was noted on the birth certificate as
        that of [Father]. At the time of [C]hild’s birth, [Mother] believed
        that the parties would get married and live as a nuclear family.
        After [Father’s] departure at various times, [Mother,] accepting
        as a fact that [Father], [Mother] and [C]hild would not be living
        as a nuclear family, requested [Father’s] permission to change
        [C]hild’s surname to [Mother’s] last name in that [C]hild lived
        primarily with [Mother].       Upon [Father’s] refusal, [Mother]
        requested that they agree upon [C]hild having a hyphenated last
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A22006-18


       name of both [Father] and [Mother]. Again, [Father] refused
       stating that he wanted [C]hild to bear the same name as
       [Father’s] other son.

              Upon our inquiry to [Father] as to whether it would be in the
       best interest of [C]hild to bear a common name with his other son,
       with whom he did not live, rather than a common name with
       [C]hild’s [M]other with whom [C]hild was in fact living on a
       primary basis, [Father] remained insistent. [Father] does not
       dispute that at the time [Mother] filed the [p]etition for the change
       of name[,] [Father] did not have custody of his other son. We
       concluded that the best interest of [C]hild would be served by
       [C]hild sharing a common surname with his [M]other.

Trial Court Opinion, 4/6/18, at 2-3 (citation to notes of testimony omitted).1

       After the grant of Mother’s petition to change Child’s name, Father

appealed to this Court, raising the following issues for our review.

       1. Did the trial court commit an abuse of discretion or error of law
          when it granted the [p]etition of Mother … to change the name
          of the minor child over the objection of Father … when evidence
          was insufficient to support the decision?

       2. Did the trial court commit an abuse of discretion or error of law
          when it failed to hear and to consider evidence regarding the
          best interest of the child in regard to the name change?

Father’s brief at 4.

       In addressing Father’s issues, we are guided by the following:

       The appellate standard of review involving a petition for change
       of name, regardless of the age of the petitioner, is whether or not
       there was an abuse of discretion. In re Change of Name of
       Zachary Thomas Andrew Grimes to Zachary Thomas
       Andrew Grimes-Palaia, 530 Pa. 388, 390, n.1, 609 A.2d 158,
       159, n.1 (1992). When considering a petition to change the name
       of a minor child, the best interest of the child should be the

____________________________________________


1Both parties attended the hearing before the trial court without counsel, but
both are represented in this appeal.

                                           -2-
J-A22006-18


       standard by which a trial court exercises its discretion. Id. This
       Court has further held:

              the party petitioning for the minor child’s change of
              name has the burden of coming forward with evidence
              that the name change requested would be in the
              child’s best interest, and that where a petition to
              change a child’s name is contested, the court must
              carefully evaluate all of the relevant factual
              circumstances to determine if the petitioning parent
              has established that the change is in the child’s best
              interest.

       In re C.R.C., 819 A.2d 558, 560 (Pa. Super. 2003).

In re E.M.L., 19 A.3d 1068, 1069 (Pa. Super. 2011). Moreover, when the

Supreme Court adopted the “best interests” standard of review in appeals

from a petition granting a name change of a minor, it stated:

       Specific guidelines [for a child’s best interests] are difficult to
       establish, for the circumstances in each case will be unique, as
       each child has individual physical, intellectual, moral, social and
       spiritual needs. However, general considerations should include
       the natural bonds between parent and child, the social stigma or
       respect afforded a particular name within the community, and,
       where the child is of sufficient age, whether the child intellectually
       and rationally understands the significance of changing his or her
       name.

Id. at 1071 (quoting In re Grimes, 609 A.2d 158, 161 (Pa. 1992)).

       Father’s argument centers on his contention that Mother’s evidence was

insufficient to support the trial court’s determination.2     Specifically, Father

____________________________________________


2 We note that although Father lists two issues in his brief, his argument
section contains only one part. See Pa.R.A.P. 2119(a) (“The argument shall
be divided into as many parts as there are questions to be argued; and shall
have at the head of each part—in distinctive type or in type distinctively



                                           -3-
J-A22006-18


asserts that the court’s decision was mainly based on Mother’s testimony that

the parties had never married, that since birth Child had primarily lived with

Mother, that Child had not yet begun attending school, and that Child could

not read or write. Father also contends that the trial court gave little weight

to his testimony and “mistakenly found [Mother’s] testimony to be credible

and accepted her testimony that [C]hild does not know enough at this point

in his development to recognize either [name] as being meaningful as a last

name.” Father’s brief at 12. Father also points out that he has partial custody

of Child and “has been paying support for the minor child since [Mother] filed

in July of 2015.” Id. at 13. Father also claims that Mother failed to explain

how the name change would strengthen the bond between Mother and Child

and how it would be in Child’s best interest.     Rather, Father asserts that

Mother’s motive stems from her hostility toward Father and her desire to keep

Father out of Child’s life. Id. at 14. Moreover, Father takes issue with the

trial court’s conclusion that it would be in Child’s best interest to have “the

name of the person he is living primarily with.” Id. at 15. Essentially, Father

contends that the trial court “impos[ed] its own views upon the litigants as

opposed to consider[ing] ‘good sense, common decency and fairness to all




____________________________________________


displayed—the particular point treated therein, followed by such discussion
and citation of authorities as are deemed pertinent.”). Because we are able
to address Father’s issues, we overlook his noncompliance with the rule.

                                           -4-
J-A22006-18


concerned and the public.’” Id. at 16 (citing Petition of Falcucci, 50 A.2d

200, 202 (Pa. 1947)).

      In response, Mother counters by asserting the reasons that she believes

Child should have her last name, which coincides with the reasons given by

the court for the basis for its decision. Namely, Mother contends that Child

lives with her and her extended family, and that because he has not yet

started school “[t]his is the time for his name to be established, before he

enters society and interacts with his peers.”     Mother’s brief at 5.   Mother

further points out that having a name different than the family with whom he

lives could “create confusion, emotional instability and possibly anxiety as

[Child] struggles to explain to teachers and fellow students why his name [is]

different from those with whom he lives.” Id. at 6. Mother also questions

why Child’s best interests would be served to have the same name as a half-

brother with whom he does not live rather than with the parent where he lives

primarily. Additionally, Mother notes Father’s argument that the trial court

mistakenly found Mother’s testimony to be credible.          Obviously, Father

misconstrues this Court’s scope of review, which we have stated as follows:

      On appeal, our scope of review is broad in that we are not bound
      by deductions and inferences drawn by the trial court from the
      facts found, nor are we required to accept findings which are
      wholly without support in the record. On the other hand, our
      broad scope of review does not authorize us to nullify the fact-
      finding function of the trial court in order to substitute our
      judgment for that of the trial court. Rather, we are bound by
      findings supported in the record, and may reject conclusions
      drawn by the trial court only if they involve an error of law, or are
      unreasonable in light of the sustainable findings of the trial court.

                                      -5-
J-A22006-18


Arnold v. Arnold, 847 A.2d 674, 677 (Pa. Super. 2004) (quoting Sawko v.

Sawko, 625 A.2d 692, 693 (Pa. Super. 1993) (citations omitted)).

      Father has failed to provide a basis upon which we could overturn the

trial court’s order granting Mother’s petition. Therefore, following our review

of the record, we conclude that under the circumstances here, the trial court

did not abuse its discretion in granting Mother’s petition to change Child’s

name. The court’s findings are supported by the evidence; no error of law

was committed; and the court’s conclusions are not unreasonable. Thus, we

affirm the order granting Child’s name change.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/18




                                     -6-